Title: Remission for Jerusha Blackman, 20 August 1816
From: Madison, James
To: 


        
          [20 August 1816]
        
        Whereas it has been represented to me that at a District Court of the United States for the District of Massachusetts, held at Boston in the month of March last, Judgment was rendered against Jerusha Blackman, of the town of Dorchester, in the said District, for a violation of the revenue laws of the United States, in selling spirituous liquors without a license for so doing, whereupon a fine was imposed upon her, the said Jerusha Blackman, of one hundred and fifty dollars, by reason whereof, and of her utter inability to pay the said fine, she now is, & for some time has been,

imprisoned in the common Jail of the said town of Boston, in pursuance of an execution issued under the Judgment aforesaid, in the name and on the behalf of the said United States; and whereas the longer Imprisonment of the said Jerusha Blackman, under these Circumstances, would be an act of Rigor, inasmuch as it has been made to appear to me that there is no Reason to calculate upon her ever being able to satisfy and pay the said fine, and that she has a numerous family almost entirely dependent upon her exertions for their support, whilst, too, her continued Imprisonment would necessarily involve the United States in additional expense: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes have remitted, and I do hereby remit the fine imposed upon the said Jerusha Blackman, as aforesaid, or the penalty incurred by her, & every part thereof, willing and requiring moreover that she be forthwith discharged from her Imprisonment.
        In testimony whereof, I have hereunto set my Hand, and caused the seal of the United States to be affixed. Done at the City of Washington this 20th day of Aug: AD, one thousand, eight hundred & sixteen, & of the Independence of the United States the forty first.
        
          James MadisonBy the President,Jas. Monroe, Secy. of State
        
      